Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board for disability due to toxic hepatitis which the board held to be an occupational disease. In her employment for some six years by a manufacturer of novelties, claimant was exposed to lacquers and a thinner kept in several open containers upon a table, about 12 feet from her and used by a fellow worker in retouching such dolls or figurines as came from the manufacturer with scratches or other marks. The lacquer was composed of aromatic hydrocarbons (toluol) and esters (amylacetate) and the thinner contained these substances and acetone in addition. There was evidence of the employer’s purchase and use of these products in substantial quantities. The medical testimony was in sharp dispute but the board was warranted in accepting the testimony of claimant’s medical expert who had treated her and whose opinion was supported by pathological studies and reports following biopsy and by his elimination of other possible causative factors. The record supports, also, the finding of occupational disease. Claimant’s exposure to the fumes of these volatile chemicals constituted the essential “recognizable link” between disease and employment (Matter of Detenbeck v. General Motors Corp., 309 N. Y. 558, 562) and the fact of claimant’s sensitivity to these toxic agents does not bar an award (Matter of Rogan v. Charles F. Noyes, Inc., 10 A D 2d 765, motion for leave to appeal denied 8 N Y 2d 705; Matter of Ciampa v. Tripp Plating Co., 3 A D 2d 621). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.